         Case 3:18-cv-01322-KAD Document 282 Filed 08/24/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


                                                        )
JANE DOE,                                               )
                                                        )     Case No. 3:18-cv-01322-KAD
       Plaintiff,                                       )
                                                        )
       v.                                               )
                                                        )
TOWN OF GREENWICH, et al                                )
                                                        )
       Defendants.                                      )     August 24, 2020
                                                        )

                    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to FRCP Rule 56 and Local Rule 56(a)(1), the Defendants, Town of Greenwich,

Sgt. Det. Brent Reeves and Det. Krystie Rondini, through their attorneys, Mitchell & Sheahan,

P.C., hereby move the Court to grant summary judgment in their favor with respect to the claims

filed by the Plaintiff, Jane Doe.

       The Court should dismiss the Plaintiff’s Second Amended Complaint [Docket No. 46] in

its entirety with prejudice, as outlined in the Defendants’ accompanying papers, because the

undisputed material facts run counter to Plaintiff’s claim that a policy of collusion between the

Defendants and the Brunswick School, or any other Defendant policy, exits or ever existed to

violate the Plaintiff’s rights by acting to protect Brunswick students from the consequences of their

illegal acts. Moreover, even if the Court were to conclude that factual disputes exist precluding a

finding on the collusion issue or the existence of a municipal policy, the individual defendants,

Sargent Detective Brent Reeves and Detective Krystie Rondini, are still entitled to judgment in

their favor under the doctrine of qualified immunity.
         Case 3:18-cv-01322-KAD Document 282 Filed 08/24/20 Page 2 of 3



       The grounds in support of this motion are fully set forth in the accompanying Memorandum

of Law, the Defendants’ Local Rule 56(a)1 Statement of Undisputed Material Facts, and the

attached exhibits.

       WHEREFORE, the Defendants request that the Court grant this Motion for Summary

Judgment and dismiss the Plaintiff’s Second Amended Complaint in its entirety with prejudice.

       Done at Stratford, Connecticut, this 24th day of August, 2020.

                                            THE DEFENDANTS,

                                            By:     /s/ Robert B. Mitchell
                                                    Robert B. Mitchell (ct02662)
                                                    Jessica A. Slippen (ct25765)
                                                    Mitchell & Sheahan, P.C.
                                                    999 Oronoque Lane, Suite 203
                                                    Stratford, CT 06614
                                                    203-873-0240
                                                    203-873-0235 (fax)
                                                    rbmitchell@mitchellandsheahan.com

                                                    COUNSEL FOR DEFENDANTS




                                               2
          Case 3:18-cv-01322-KAD Document 282 Filed 08/24/20 Page 3 of 3




                                           CERTIFICATION

       I HEREBY CERTIFY that on this date, August 24, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail

to anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.




                                                      /s/ Robert B. Mitchell
                                                      Robert B. Mitchell (ct02662))
                                                      Mitchell & Sheahan, P.C.
                                                      999 Oronoque Lane, Suite 203
                                                      Stratford, CT 06614
                                                      203-873-0240
                                                      203-873-0235 (fax)
                                                      rbmitchell@mitchellandsheahan.com




                                                 3
